Citation Nr: 0115090	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-15 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation of low back strain 
with degenerative arthritis of the lumbar spine with 
limitation of motion, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation of degenerative 
arthritis of the thoracic spine with pain on motion, 
currently evaluated as 10 percent disabling. 

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from June 1985 until March 
1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1999, 
from the Phoenix, Arizona regional office (RO) of the 
Department of Veterans Affairs (VA) which granted a 40 
percent evaluation for low back strain with degenerative 
arthritis of the lumbar spine with limitation of motion 
effective from September 22, 1997.  The RO also confirmed and 
continued a 10 percent evaluation for degenerative arthritis 
of the thoracic spine with pain on motion and denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disabilities will be discussed in the remand section of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction and VA's duty to notify and assist the 
veteran has been satisfied.

2.  The veteran's lumbar spine disorder is manifested by X-
ray evidence of arthritis, limitation of lumbar spine motion, 
and complaints of tenderness and pain, but without an 
established diagnosis of intervertebral disc syndrome or 
evidence of radiculopathy or other neurologic deficit.

3.  The veteran's thoracic spine disorder is manifested by no 
more than X-ray evidence of mild degenerative arthritic 
changes and limitation of motion with pain.


CONCLUSIONS OF LAW

1.  The criteria to warrant an evaluation in excess of 40 
percent for service-connected low back strain with 
degenerative arthritis of the lumbar spine with limitation of 
motion have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.321(b)(1), 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003-5292, 5295 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for service-connected degenerative arthritis of the thoracic 
spine with pain on motion, have not been met.  38 U.S.C.A. § 
1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 
4.71a, Diagnostic Codes 5003-5291 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran submitted a claim in September 1997 seeking an 
increased schedular rating for service-connected lumbar spine 
and thoracic spine disabilities on the basis that these 
conditions had increased in severity.  

By way of history, the veteran's original claim was received 
in April 1987.  Service medical records show no record of an 
injury to his spine during service.  He reportedly developed 
gradual pain in the upper lumbar region and lower thoracic 
paravertebral area in September and October of 1985.  A 
February 1986 X-ray report noted degenerative changes of the 
lower thoracic and upper lumbar spine with sclerotic 
irregular surfaces and a Schmorl's node in the inferior 
surface of T-12.  There also was probably an "old" 
compression fracture of the anterior superior surface of L-4.  
The report of an October 1986 Medical Board evaluation 
indicates that the veteran had no radicular symptoms.  
Reportedly, X-rays of the lumbosacral spine showed mild 
degenerative osteoarthritis involving the lower thoracic and 
upper lumbar spine, and the anterosuperior angle of the L4 
vertebral body appeared crumbled, thought possibly to 
represent the sequelae of an "old injury."  The diagnosis 
was mechanical back pain with chronic back strain and mild 
degenerative joint disease with evidence of old trauma 
involving the body of L4.  The veteran was separated from 
service and received disability severance pay.  The report of 
a June 1987 VA examination shows a diagnosis of chronic back 
strain of the lumbar area.  A June 1987 X-ray report reflects 
that the anterior/superior corner of the body of L4 had a 
beveled margin and two small sections of bone adjacent to the 
defect, attributed to undermining by a Schmorl's node.  In 
addition, it was reported that there were no signs of 
ankylosing spondylitis.  The RO granted service connection 
for chronic back strain with degenerative joint disease in 
September 1987 and assigned a 10 percent evaluation effective 
from March 1987 under Diagnostic Code (DC) 5295.

When the veteran was afforded a VA examination of his back in 
August 1989, the diagnoses were chronic back strain and 
chronic psychophysiologic problem characterized by an 
attitude of chronic invalidism and dependency. 

In a November 1989 rating decision, after review of VA 
medical treatment records and the report of a VA examination 
in August 1989, the RO assigned a 20 percent disability 
evaluation effective from June 1989 for chronic low back 
strain with degenerative arthritis of thoracic, lumbar spine.  

In a November 1991 rating decision the RO confirmed and 
continued the 20 percent evaluation after consideration of a 
November 1991 VA examination report showing evidence of 
muscle spasm.  

After another review of the November 1991 VA examination 
report, a follow-up examination in April 1992 and a May 1992 
EMG test report showing an essentially normal study, the RO 
in a July 1992 rating decision assigned separate evaluations 
for the lumbar and thoracic segments of the spine.  The RO 
assigned a 20 percent evaluation under DC 5295-5292 for 
degenerative joint disease of the lumbosacral spine based on 
no more than moderate limitation of motion effective from 
November 1991 and a 10 percent evaluation under DC 5003 for 
degenerative arthritis of thoracic spine with pain on motion 
effective from November 1991.  The combined evaluation was 
increased from 20 percent to 30 percent effective from 
November 1991.  

In December 1994 a request was received from Social Security 
Administration for records as the veteran was seeking 
disability benefits under the provisions of the Social 
Security Act.  

The veteran was afforded a VA examination in January 1995.  
He complained in part of leg pain and reported that he had 
worked up until 5 months earlier although every years he had 
had to take a week or two off due to back pain.  Examination 
revealed that reflexes were active and equal bilaterally, 
that power was 5/5 throughout, and that the veteran had 
normal sensation and could stand on his heels and toes, and 
perform deep knee bends.  There were no radicular symptoms on 
straight leg raising.  He had an antalgic gait.  The 
impression included low back pain with radicular symptoms and 
symptoms of neurogenic claudication but without any objective 
evidence of radiculopathy or myelopathy on examination.  He 
was hospitalized for rehabilitation therapy for approximately 
two weeks from late February to early March 1995 because of 
complaints of chronic back pain.  After review of these 
reports, the RO confirmed and continued the rating 
evaluations in a July 1995 rating decision.  

Additional VA treatment records reflect that in May 1996 the 
veteran was seen at the emergency room at Boise VAMC for a 
complaint of increased back pain of two weeks duration.  The 
veteran reported that he was not working and was stating home 
taking care of his kids.  He had not been wearing a lumbar 
corset.  There was tenderness of the lumbosacral spine noted 
on examination.  The diagnosis was question of degenerative 
joint disease and question of radiculopathy from L5-S1.  He 
was discharged to home in good condition.  The plan was for a 
CT scan to be performed and an appointment set up at the 
clinic.  After the veteran did not show up for scheduled 
appointments he was discharged from the clinic.    

The veteran was afforded a VA Compensation and Pension (C&P) 
general medical examination in May 1996.  It was noted that 
he had last worked at a True Value Hardware warehouse where 
he did fairly heavy lifting.  Examination revealed tenderness 
to percussion of the back and muscle spasm.  The examiner 
observed that the veteran undressed with difficulty and got 
on and off the examining table with marked antalgic 
maneuvering.  Straight leg raising was to 65 degrees on the 
right and 70 degrees on the left.  Range of motion was 
lateral flexion of 25 degrees, rotation of 20 degrees, 
posterior extension of 25 degrees and anterior flexion of 30 
degrees.  The examiner noted that the veteran had good 
patellar reflexes but that the right Achilles was slightly 
less brisk than the left.  A May 1996 X-ray report shows that 
the thoracic spine was without significant abnormality and 
that there were deformity and slight wedging of the L4 
segment along the anterior superior margin considered 
probably from old trauma.  Reportedly, the disc height at L3-
4 appeared slightly reduced; however, the spine appeared to 
be in normal alignment.  The clinical impression of the 
examination was degenerative joint disease of the spine. 

In May 1996, the RO confirmed and continued the 20 percent 
disability evaluation for low back strain, degenerative 
arthritis of the lumbar spine and the 10 percent disability 
evaluation for degenerative arthritis with painful motion of 
the thoracic spine.  

Records secured from the Kingman VA Clinic show that the 
veteran was seen in March 1998 for refill of his medications.  
The entry shows that back spasm and guarding were noted but 
there was no wasting and the toe/heel stand was okay.  In 
July 1998 the veteran was seen for back problems and 
unrelated disorders.  The veteran reported that his back pain 
had remained stable.  He reported occasional pain and spasm 
of left upper extremity, but a neurological examination 
failed to reveal anything significant.  The treatment records 
dated in 1999 show that the veteran obtained refills for 
narcotic pain relievers.  

In April 1999, the veteran was notified that he would be 
scheduled for a VA examination to evaluate his disability.  
The veteran was also informed that if he had received recent 
treatment at a VA medical facility, he should notify the RO 
as to the date and place of treatment and a report of his 
treatment would be obtained.  Also in April 1999, the RO 
requested the veteran's vocational rehabilitation counseling 
records for review with his claim.

The veteran was afforded a C&P examination of the spine in 
August 1999 and the examiner stated that the claims file was 
reviewed.  The veteran reported having pain radiating up 
toward the shoulder blades and denied radiating lower 
extremity pain or paresthesias.  The veteran mentioned that 
he had pain in the buttocks after walking too much or sitting 
too long, and that if he coughed hard, the pain in his lower 
back increased.  The examiner observed that the veteran was 
wearing a soft brace for his lower back.  The veteran 
reported no history of an actual injury to his spine and that 
the onset of low back pain began about 1985 and was gradual.  

The August 1999 examination revealed tenderness of the lower 
thoracic and lumbar spine regions bilaterally and pain on 
percussion in the midline of the thoracic and lumbar spine 
regions.  The examiner found no muscle spasm anywhere.  The 
deep tendon reflexes were 2+ and symmetric bilaterally.  The 
sensory examination to pinwheel testing was normal throughout 
both lower extremities.  On right straight leg raising the 
veteran complained of some low backache at 90 degrees and on 
left straight leg raising he complained of slight low 
backache at 80 degrees.  The range of motion findings for the 
thoracolumbar spine were flexion of 45 degrees, extension of 
20-25 degrees, and side bending right and left of 25 degrees 
each with come complaint of pain at the terminal degrees of 
motion.  

The August 1999 VA examiner stated that the veteran did not 
have any degenerative arthritis of the lumbar spine.  It was 
noted that the X-ray evidence reported in January 1995 was of 
an old compression fracture at the anterior superior aspect 
of L4, although the veteran did not report an injury at any 
time.  The current diagnostic impression was low back strain 
of undetermined etiology.  The examiner further stated that 
there was some indication, based on the Waddell-type tests 
performed, that the veteran's symptomatology was exaggerated.  
The examiner commented that the functional impairment with 
respect to the various factors was mild but could not be 
stated in terms of degrees of additional loss due to the 
subjective nature of the factors.  

The August 1999 X-ray report shows that there were mild 
degenerative arthritic changes in the thoracic region 
characterized by the presence of small, marginal osteophytes.  
There was minimal anterior tapering of T11, T12, and L1, 
which did not appear to be acute.  A deformity of the 
anterosuperior corner of L4 appeared to the radiologist to be 
the result of old trauma and thought not to be acute.  There 
were degenerative changes in the lumbar region characterized 
by marginal osteophytes.  The disc spaces were adequately 
maintained and the spinous and transverse processes were 
intact.  The VA examiner indicated the X-ray report was 
reviewed in September 1999.  

A Compensation and Pension Social Work Report was completed 
in September 1999.  The social worker observed that the 
veteran wore a back brace, was obviously in a great deal of 
pain, and was unable to get comfortable during the interview.  
The veteran reported that after receiving a medical discharge 
from service he worked delivering pizzas and then at a 
hardware distribution center.  He reported being forced to 
leave because of the cumulative lost time and the fact that 
he injured his back severely.  He then worked a series of 
small jobs to make ends meet.  The social worker noted that 
the veteran presented as a person who, because of constant 
pain, was seriously impaired and that he should be considered 
unemployable by any definition of the term.  In addition, the 
social worker noted that the veteran was unable to sit or 
stand for any period and unable to walk more than short 
distances.  The social worker commented that the veteran was 
heard groaning in the hallway long before he reached the 
office, although the total distance was less than 50 yards.  
The social worker opined that the veteran's health had been 
seriously compromised as a result of his military service.  
The global assessment of functioning (GAF) score assigned was 
40, both for the current level and the highest of the 
previous year.  

In a rating decision in November 1999, the RO assigned a 40 
percent evaluation for low back strain with degenerative 
arthritis of the lumbar spine with limitation of motion 
effective from September 1997 and confirmed and continued a 
10 percent evaluation for degenerative arthritis of the 
thoracic spine with pain on motion.  

In the veteran's notice of disagreement to all the issues 
that was received in December 1999 the veteran claimed that 
he was entitled to a higher rating than 40 percent.  A 
statement of the case was issued in March 2000.  In the 
veteran's substantive appeal received in June 2000, he stated 
that he was seeking an increased schedular rating for his 
service-connected back disabilities and an individual 
unemployability rating.  In addition, the veteran claimed 
that the RO failed to fulfill its statutory duty to assist 
him with his claim, and failed to consider all the relevant 
statutes and regulations in deciding his claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

38 C.F.R. § 4.71a, Diagnostic Code 5295 provides that a 10 
percent evaluation is warranted for lumbosacral strain where 
there is characteristic pain on motion.  A 20 percent 
evaluation is warranted for lumbosacral strain where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2000).

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar segment of the spine warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
limitation of motion.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2000).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where the limitation of motion 
of the specific joint or joints involved is noncompensable, 
under the applicable diagnostic codes, a maximum rating of 10 
percent is warranted where arthritis is shown by x-ray and 
where limitation of motion is objectively confirmed by 
evidence of swelling, muscle spasm, or painful motion. In the 
absence of limitation of motion, but with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted. A 10 percent rating is 
warranted when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000). 

Limitation of motion of the dorsal spine warrants a maximum 
10 percent evaluation where such limitation is moderate or 
severe under 38 C.F.R. 4.71a, Diagnostic Code 5291 (2000).

38 C.F.R. 4.71a, Diagnostic Code 5285 (2000) contemplates 
disability arising from residuals of vertebral fracture.  
Under this code, with cord involvement, bedridden or 
requiring long leg braces, a 100 percent disability rating is 
assigned.  Without cord involvement; abnormal mobility 
requiring neck brace (jury mast), a 60 percent disability 
rating is assigned.  In other cases, rating is in accordance 
with definite limited motion or muscle spasm, adding 10 
percent for demonstrable deformity of the vertebral body.

Ankylosis (complete bony fixation) of the dorsal spine at a 
favorable angle warrants a 20 percent evaluation.  Ankylosis 
of the dorsal spine at an unfavorable angle warrants a 30 
percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5288 
(2000).

Ankylosis of the lumbar spine at a favorable angle warrants a 
40 percent evaluation.  Ankylosis of the lumbar spine at an 
unfavorable angle warrants a 50 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5289 (2000).

Under DC 5293, a 10 percent evaluation is warranted for mild 
intervertebral disc syndrome.  A 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40 
(2000).  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse. Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  Id.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2000).

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In part, 
this law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this case, the RO has met its obligations to the veteran 
under the new legislation.  The veteran was provided a copy 
of November 1999 rating decision and a statement of the case 
which in combination inform him of the criteria for rating 
his disabilities, the relevant evidence, and the basis for 
the ratings assigned.  Also, the veteran has been afforded 
the opportunity to submit/identify evidence and argument, and 
VA obtained evidence on his behalf.  Although it appears that 
he may have identified treatment records for two outpatient 
visits at "YRMC" in late 1998 and that the records of such 
visits may not be in the file, subsequent outpatient records 
have been obtained and the veteran was afforded a VA spinal 
examination in August 1999.  Thus, he will not be prejudiced 
by the Board deciding the merits of his claims without 
remanding the case to the RO for consideration under the new 
legislation.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

A.  Low Back Strain

This appeal commenced when the evaluation for the veteran's 
low back disability was 20 percent.  To the extent that he 
claimed he was worse, the RO agreed and granted a 40 percent 
evaluation under Diagnostic Code 5295 for low back strain 
with degenerative arthritis of the lumbar spine and 
limitation of motion, effective from September 22, 1997.  The 
veteran continued his appeal claiming that his condition was 
more severe.  Clearly, the veteran is competent to allege 
that he is worse, and that he has functional impairment.  
However, the Board must also consider the evidence created by 
competent professionals in deciding the appeal.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§ 4.1, 4.2, 4.41 (2000).  The history of low back complaints 
has been reviewed and the functional impairment which can be 
attributed to pain or weakness has been taken into account.  

In this case the 40 percent evaluation currently in effect is 
the maximum schedular evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  The currently assigned 40 percent 
evaluation is also the maximum available based on limitation 
of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2000), and in excess of the maximum allowable evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000) 
pertaining to arthritis. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Part 4 
(1999), to include other potentially applicable diagnostic 
codes whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no schedular basis upon which to 
assign a higher disability evaluation higher than the 
assigned 40 percent.  The claims file contains competent and 
probative evidence that the veteran retains motion in his 
spine.  Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As the 
veteran's lumbar spine is not ankylosed, application of 38 
C.F.R. § 4.71a, Diagnostic Code 5289 (2000) is not warranted.  
The Board has considered application of Diagnostic Code 5293, 
pertaining to intervertebral disc syndrome, but notes that 
there is no evidence to establish the presence of a severe 
intervertebral disc syndrome such to provide for an increased 
evaluation pursuant to Diagnostic Code 5293.  In fact, it is 
not well established that the veteran even has intervertebral 
disc disease.  In that regard, X-ray studies in August 1999 
showed that the disc spaces were adequately maintained.  In 
any event, the competent and probative evidence does not show 
persistent symptoms compatible with sciatic neuropathy, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc, with only little 
intermittent relief from symptoms, consistent with pronounced 
intervertebral disc syndrome.  Additionally, despite the 
veteran's subjective complaints over the years, those 
complaints at times have not been supported by objective 
findings of back/spinal pathology.   

Although there have been X-ray findings suggesting a fracture 
of L4, a longitudinal review of the evidence shows that the 
veteran has never claimed and the evidence does not show 
trauma to the low back during service.  X-rays in February 
1986 showed L4 findings interpreted as probably representing 
an old compression fracture, although the veteran had been in 
service for less than a year at that time.  However, it must 
be noted that the evidence is not clear in establishing that 
the abnormality demonstrated at L4 in various subsequent 
radiographic studies is in fact the residual of a fracture.  
Even if the veteran has a fracture of L4, which was deemed 
"old" less than a year after he entered service, it is not 
service-connected and the provisions of Diagnostic Code 5285 
do not apply.  

Next, the Board will consider whether the back disability 
warrants assignment of separate evaluations under 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5292, 5295. Pyramiding, that is 
the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service- 
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury, which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261- 62 (1994).  In this case, the cited 
diagnostic codes all contemplate disability based, in part, 
on limitation of motion.  As discussed, the veteran has not 
demonstrated objective evidence of neurologic symptoms.  
Thus, to assign separate evaluations would be to compensate 
the veteran more than once for his same symptoms of pain and 
motion limitation.

Entitlement to an extraschedular evaluation was considered by 
the RO in November 1999, but it was determined that the case 
did not meet the criteria for referral to the Director, 
Compensation and Pension Service.  The Board has the 
authority to make a determination that referral by the RO to 
the appropriate officials for consideration of extraschedular 
evaluation is warranted.  See VAOPGCPREC 6-96.  In view of 
the above, the Board concludes that application of 
extraschedular provisions is not warranted in this case.  38 
C.F.R. § 3.321(b) (2000).  The evidence does not show that 
the low back disability presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  As noted above, the medical 
examiner in August 1999 found mild functional impairment 
while noting that degrees of additional loss could not be 
stated due to the subjective nature of the factors.  There 
also was evidence of exaggeration of symptoms at that time.  
In addition, the veteran's last reported job was as a waiter 
at a cafe, which would involve standing, walking and carrying 
things, for 8 hours daily and 40 hours weekly for several 
months until the café closed.  The RO's decision not to refer 
this matter to VA officials under the above-cited regulation 
was proper.

B.  Thoracic Spine

The veteran is service-connected for degenerative arthritis 
of the thoracic spine with pain on motion, evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5291.  That is the maximum schedular evaluation for both 
limitation of dorsal motion under Diagnostic Code 5291, and 
the maximum schedular evaluation for arthritis of the dorsal 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Moreover, the Court has held that consideration of functional 
loss due to pain, see 38 C.F.R. §§ 4.40, 4.45, 4.59, as the 
basis for a higher evaluation is not required when the 
current rating is the maximum disability rating available for 
limitation of motion under the Schedule.  See Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).

Additionally, separate evaluations for arthritis and for 
limitation of dorsal motion are not warranted.  Arthritis is 
rated based on limitation of motion; thus, separate 
evaluations would clearly violate the rule against 
pyramiding.  38 C.F.R. § 4.14.

The Board has, however, contemplated whether any other 
applicable diagnostic code provides a basis for higher 
evaluation for this disability.  In that regard the Board 
notes first that there is no competent evidence that the 
veteran's dorsal spine is ankylosed.  Thus, 38 C.F.R. § 
4.71a, Diagnostic Code 5288 is not for application.  Nor is 
there competent evidence that the veteran ever incurred a 
dorsal fracture, see 38 C.F.R. § 4.71a, Diagnostic Code 5285, 
or evidence of neurologic involvement at the dorsal level, 
see 38 C.F.R. § 4.71a, Diagnostic Code 5293 and 38 C.F.R. 
§ 4.124a (2000) to warrant consideration of such diagnostic 
codes.

In short, the veteran's thoracic spine disability is 
manifested by limitation of motion with pain on motion and 
radiographic evidence of arthritis.  He is currently in 
receipt of the maximum schedular rating based on such 
manifestations and consideration of other various provisions 
of 38 C.F.R. Parts 3 and 4 (1998), as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), does not reveal any 
basis to assign a higher schedular evaluation.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's thoracic spine arthritis, in and of 
itself, now causes or has in the past caused marked 
interference with his employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  In fact, competent medical records reflect 
that no surgical intervention is indicated and that the 
veteran has not been hospitalized due to his thoracic spine 
arthritis.  The record does not reflect any competent opinion 
that there is marked interference with employment due solely 
to his thoracic spine arthritis.  What the veteran has not 
shown in this case is that his thoracic spine disability, in 
and of itself, results in unusual disability or impairment 
that renders the criteria and/or degrees of disability 
contemplated in the Schedule impractical or inadequate.  
Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not 
warranted in this case.


ORDER

An evaluation in excess of 40 percent for service-connected 
low back strain with degenerative arthritis of the lumbar 
spine with limitation of motion is denied. 

An evaluation in excess of 10 percent for service-connected 
degenerative arthritis of the thoracic spine with pain on 
motion is denied. 




REMAND

The veteran submitted a claim in October 1997 for a total 
disability evaluation based on unemployability.  After review 
of the claims file, the Board finds that additional 
development is necessary.  In addition, as discussed above 
there has been a significant change in the law during the 
pendency of this appeal brought about by the VCAA.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

The Board notes that the veteran previously submitted a claim 
for a total disability evaluation based on unemployability in 
October 1995, claiming that he had been laid off from his 
job.  Information secured in October 1995 from Cotter and 
Company, shows that the veteran worked 40 hours per week from 
September 1991 to September 1994 as an order filler and 
resigned in September 1994.  The RO denied entitlement to 
TDIU in a May 1996 rating decision.  With the veteran's 
October 1997 claim, he reported having worked at The Coffee 
Pot Café as a backup waiter from January to April 1997.  A 
reply from that business in February 1999 indicates that the 
veteran worked 8 hours daily and 40 hours weekly and was able 
to take time off for his back condition without being 
penalized.  The reason for termination of employment was that 
the property was sold.  

The report of a social survey conducted in September 1999 
shows that the veteran related that after his medical 
discharge from service he worked first at delivering pizzas 
and then at a True Value Hardware distribution center.  He 
reported having to leave the latter job because of cumulative 
lost time and that he had injured his back severely.  At his 
VA C&P examination in May 1996, the veteran reported having 
worked at a warehouse for True Value Hardware where he did 
fairly heavy lifting.  The Board notes that it unclear 
whether the veteran was in receipt of any Workers' 
Compensation benefits for this or any other such post-service 
injury.  

Although the veteran stated that he had worked at a 
distribution center for True Value Hardware, on his claim 
forms for TDIU he did not list True Value Hardware as an 
employer, but stated that he worked at Cotter and Company.  
Furthermore, in April 1992, he stated that he had been forced 
to leave four jobs because of his back condition as he could 
not do the work.  However, he apparently was employed at the 
time of the statement, and he reported on his claim forms for 
TDIU and to the social worker that he had had only one 
previous job before working for Cotter and Company and that 
was delivering pizzas.  

In December 1994 a request was received from Social Security 
Administration (SSA) for records as the veteran was seeking 
disability benefits under the provisions of the Social 
Security Act.  The veteran should be contacted regarding 
whether he has been awarded SSA disability benefits.  
Although SSA decisions with regard to unemployability are not 
controlling for purposes of VA adjudications, the SSA's 
decision is relevant to a determination of a veteran's 
ability to engage in substantially gainful employment.  See 
Martin v. Brown, 4 Vet. App. 136, 140 (1993). 

Additionally, the veteran has received vocational 
rehabilitation counseling during the period from December 
1987 to March 1995 and his vocational rehabilitation folder 
was reviewed by the RO.  However, this evidence was not 
submitted to the Board.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder and associate it with the claims 
folder.

3.  The RO should ascertain whether the 
veteran is in receipt of SSA disability 
benefits and obtain copies of any 
determination and/or awards made on the 
veteran's behalf as well as the medical 
records relied upon concerning such.

4.  The RO should ask the veteran to 
clarify whether his employment with True 
Value Hardware was, in fact, his 
employment with Cotter and Company or they 
were different jobs with different 
employers.  The veteran should also 
clarify his April 1992 statement that he 
was forced to leave four jobs.  

5.  The RO should ask Cotter and Company 
the reason for the veteran's resignation 
in 1994.  The RO should also ascertain 
whether the veteran sustained any on-the-
job injuries while working at the True 
Value Hardware distribution center or 
elsewhere after service and whether he 
filed any claims for Workers' Compensation 
benefits in connection with injuries 
during post-service employment.  The 
veteran should be requested to provide a 
written release for all pertinent 
employment records, including all 
employment health records, and 
documentation pertaining to any claim for 
workers' compensation benefits, and all 
clinical records created pursuant to any 
injuries claimed to have resulted from 
employment.  After securing the necessary 
releases, the RO should request copies of 
any such medical records, as well as any 
decision and the medical records relied 
upon in awarding the veteran disability 
benefits from any State Workers' 
Compensation agency.  The RO should 
clearly document all efforts undertaken to 
obtain these records and associate any 
additional records obtained with the 
claims file.

6. Thereafter, if deemed necessary by the 
RO, the veteran should be afforded an 
examination by a specialist is orthopedics 
(board certified if possible).  It is 
essential that the claims files be made 
available to and thoroughly reviewed by 
the examiner.  This review should include 
the service medical records and relevant 
post-service evidence.  In regard to the 
service-connected lumbar and thoracic 
spine disabilities, the examiner should be 
asked to determine the extent to which 
there is a physical/organic basis for the 
veteran's subjective complaints and 
whether his complaints are supported by 
and consistent with the objective 
findings.  The examiner should perform any 
indicated tests or studies, including any 
that would shed light on the above 
matters.  Based on adequately demonstrated 
pathology along with any complaints 
consistent with that pathology (and not 
just unsupported subjective complaints), 
the examiner should express an opinion as 
to whether the veteran is capable of 
performing some type of sedentary or 
nonstrenous employment consistent with his 
service-connected dorsolumbar 
disabilities.  

7.  The RO should then readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 



